Citation Nr: 0711313	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cumulative emboli 
and varicose veins as secondary to the service connected left 
varicocele.

2.  Entitlement to an increased evaluation for left 
varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing has been 
associated with the claims file.

The veteran and his representative raised the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).  This matter is referred 
to the RO for appropriate action and adjudication.

In addition, in June 2003, the veteran submitted a timely 
notice of disagreement with the RO's April 2003 rating 
decision granting a 10 percent evaluation for his left 
varicocele.  However, the RO has not yet issued a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issue of an increased evaluation for left varicocele 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The medical evidence establishes that the diagnosed 
cumulative emboli and varicose veins are the etiological 
result of the service-connected left varicocele.


CONCLUSION OF LAW

Cumulative emboli and varicose veins are the result of the 
service-connected left varicocele. 38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  Given the favorable outcome to 
reopen the claim, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Secondary Service Connection

The veteran seeks service connection for a disability of the 
circulatory system, including cumulative emboli and varicose 
veins, as the result of his service-connected left 
varicocele.  The medical evidence supports his claim.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310. It is noted that 38 C.F.R. § 3.310 has been 
amended recently to confirm to the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc), see 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)). Since VA has been complying with Allen since 1995, 
the regulatory amendment effects no new liberalization or 
restriction in this appeal.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also, 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The record reflects that the veteran was service connected 
for left varicocele in a January 1961 rating decision, 
effective in August 1960. In addition, VA examination reports 
dated in September 2002 and March 2003, and private medical 
records document that the veteran has been diagnosed with 
varicose veins and cumulative embolus.

However, the record presents differing and unclear opinions.  

At his December 2006 hearing before the undersigned Veterans 
Law Judge, the veteran argued that his circulatory disability 
is the result of his left varicocele.  The record reflects 
that the veteran is a retired physician, an M.D. who last 
worked in 1994 as an ear, nose, and throat specialist.  He 
testified before the undersigned Veterans' Law Judge that he 
had 30 years' experience as a medical doctor.  The veteran 
testified that the varicocele involves a vein which drains 
into a certain portion of the vena cava of the femur vein, 
therefore it was secondary to or, in actuality, the precursor 
to or first thing that creates the problem in such an overall 
circulatory disability as the veteran now manifests.

In support of his argument, the veteran presented the 
November 2003 opinion of his treating physician.  The 
physician diagnosed worsening varicose veins and a left 
varicocele.  The physician stated that the veteran's pain and 
swelling appeared to be worsening, and that the pain appeared 
to be aggravated by walking and standing.  The physician then 
opined that this appeared to be connected to his varicoses, 
poor circulation and the varicocele.  

In contrast, a March 2003 VA examination report reflects a 
diagnosis of a left varicocele but an opinion that there was 
no etiological connection between the left varicocele and the 
veteran's cumulative embolus.  The report shows objective 
observations of the veteran's genitalia, but no findings 
concerning the veteran's circulatory system.  The examiner 
stated that no medical records had been reviewed in 
conjunction with the examination.

The undersigned questioned the veteran about the March 2003 
VA and November 2003 opinions, in an attempt to gain clarity 
on the issue.  The veteran testified that the examiner in 
March 2003 did not actually examine him.  Rather, the 
examiner merely discussed the matter verbally with him.  As 
to the November 2003 statement, the veteran testified that 
this physician had treated him over a period of time, and 
that his reading of the text was that the veteran's overall 
circulatory problems are connected to the poor circulation 
and varicocele.  The Board finds the veteran's testimony to 
be credible. 

In weighing and balancing the opinions of record, the Board 
finds that the probative weight of the March 2003 examination 
report is greatly diminished because it was conducted absent 
review of the veteran's medical record, including his claims 
file.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
See also Grover v. West, 12 Vet. App. 109, 112 (1999); Miller 
v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  This is the only negative opinion of 
record.  

The November 2003 private medical opinion is not clear as it 
is written, but what can be understood is that the physician 
posited an etiological relationship among the circulatory 
problems the veteran manifested, including the left 
varicocele.  When viewed in the context of the veteran's 
explanation, the Board finds that the medical evidence is at 
least in equipoise.  

There are no other opinions or medical findings of record 
that address the issue of an etiological relationship between 
the veteran's currently manifested circulatory problems and 
his service-connected left varicocele.  The September 2002 VA 
examination, while providing a diagnosis of varicose veins, 
did not provide an opinion as to the etiology of the 
condition.  Similarly, a November 2003 statement provided by 
another of the veteran's treating physicians shows only that 
review of the veteran's record reveals a history of varicose 
veins of the legs and a left varicocele. 

The veteran is a medical professional with the expertise and 
training to provide an expert medical opinion as to the 
etiology of his circulatory problems, including cumulative 
emboli and varicose veins.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 494 (1992).  Moreover, the probative medical 
evidence of record corroborates his opinion.  

As the medical evidence supports a finding that the veteran's 
diagnosed circulatory problems, including cumulative emboli 
and varicose veins, are the etiological result of his 
veteran's service-connected left varicocele, service 
connection for cumulative emboli and varicose veins, as 
secondary to the service-connected left varicocele, is 
appropriate.  See 38 C.F.R. § 3.102.  

ORDER

Service connection for cumulative emboli and varicose veins, 
as secondary to the service-connected left varicocele, is 
granted.


REMAND

In June 2003, the RO received the veteran's notice of 
disagreement concerning the evaluation assigned for his 
service-connected left varicocele in an April 2003 rating 
decision.  The RO initially acknowledged the veteran's notice 
of disagreement, but then determined that the veteran had 
actually disagreed with an earlier, December 2002 Board 
decision, which had granted the increase, rather than the 
rating decision implementing it.

In its review of this matter, the RO noted that the veteran 
filed a letter expressing disagreement with the Board's 
decision, which the RO received in January 2003.  In February 
2003, the RO explained that it could not accept a notice of 
disagreement to a Board decision and that the veteran needed 
to file an appeal with the Court.

Meanwhile, the veteran filed a claim with the RO for an 
increase in January 2003.  The RO issued the veteran a VCAA 
letter in March 2003 identifying the issue of increased 
evaluation for the left varicocele, along with another issue 
the veteran had raised.  The April 2003 rating decision 
followed these events.  The veteran's notice of disagreement 
was received in June 2003.

The June 2003 notice of disagreement is subsequent to and 
references the April 2003 rating decision.  Hence, the claim 
must be remanded for the preparation of an SOC.  Manlincon, 
supra; Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC regarding the issue of an 
increased evaluation for the left 
varicocele. The appellant should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claim reviewed by the Board.

2. Only if the veteran timely perfects 
his appeal as to the issue of an 
increased evaluation for the left 
varicocele, undertake any and all 
development deemed essential and re-
adjudicate the veteran's claim for an 
increased evaluation for left varicocele. 
If any benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC. The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


